Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

DETAILED ACTION
Election/Restrictions

Restriction to one of the following inventions is required under 35 U. S. C. 121:

           I.      Claims 1-23 and 44-49, corresponding to embodiment in paragraph [0008], drawn 

to reducing or treating one or more symptoms of hemianopia or spatial neglect in a patient in 

need thereof, the method comprising: positioning the patient in front of a display, providing a 

video clip or an image on the display, marking a region of interest on the video clip or image 

with a dynamic cue or content guide, including clinical result. Which is classified in class 382, 

subclass 128 (MedicalApplication).

           II.     Claims 24-43, of invention; drawn to a receiving data characterizing a video; 

determining a region of interest of the video; and providing the video and region of interest as an 

aid for improving viewer information acquisition, “for improving viewer information 

acquisition” is intended use. Which is classified in class 359, subclass 237 (optical modulator).

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required. Because these groups are not obvious variant of each other based on the current record.


prosecution on the merits to which the claims shall be restricted if no generic claim is 

finally held to be allowable. Currently, no claim is generic.
           
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(a) and by the fee required under 37 CFR 1.17(i).
A telephone call was made to Michael D. Beck on February 20, 2020 to request an oral election to the above restriction requirement, but did not result in an election being made.


                                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


March 25, 2021